
	
		II
		109th CONGRESS
		2d Session
		S. 3239
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 25, 2006
			Mr. Dayton (for himself
			 and Mr. Lott) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require full disclosure of insurance
		  coverage and noncoverage by insurance companies and provide for Federal Trade
		  Commission enforcement.
	
	
		1.Short titleThis Act may be cited as the
			 Uniform Insurance Non-Coverage
			 Disclosure Act.
		2.Unlawful
			 actEach individual policy
			 written by a State-registered insurance company shall include on the front or
			 first page of the policy a Noncoverage Disclosure box restating
			 in plain English, in bold font twice the size of the text in the body of the
			 policy, all conditions, exclusions, and other limitations pertaining to
			 coverage under that policy, regardless of the underlying insurance product in
			 question.
		3.Enforcement
			(a)In
			 generalAny violation of this
			 Act shall be treated as a violation of a regulation under section 18(a)(1)(B)
			 of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)) regarding unfair
			 or deceptive acts or practices.
			(b)RegulationsThe Federal Trade Commission (referred to
			 in this Act as the Commission) shall promulgate regulations to
			 carry out this Act.
			4.Powers of
			 commission
			(a)In
			 generalThe Commission,
			 acting through the Division of Financial Practices in the Bureau of Consumer
			 Protection, shall prevent any person from violating this Act, and any
			 regulation promulgated thereunder, in the same manner, by the same means, and
			 with the same jurisdiction, powers and duties as though all applicable terms
			 and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were
			 incorporated into and made a part of this Act.
			(b)PenaltiesAny person who violates regulations
			 promulgated under this Act shall be subject to the penalties and entitled to
			 the privileges and immunities provided in the Federal Trade Commission Act as
			 though all applicable terms and provisions of the Federal Trade Commission Act
			 were incorporated into and made part of this Act.
			(c)Authority
			 preservedNothing in this Act
			 shall be construed to limit the authority of the Commission under any other
			 provision of law.
			
